COURT OF APPEALS
CATHERINE STONE                  FOURTH COURT OF APPEALS DISTRICT                   KEITH E. HOTTLE
  CHIEF JUSTICE                    CADENA-REEVES JUSTICE CENTER                        CLERK OF
KAREN ANGELINI                        300 DOLOROSA, SUITE 3200                          COURT
SANDEE BRYAN                        SAN ANTONIO, TEXAS 78205-3037
MARION                            WWW.4THCOA.COURTS.STATE.TX.US
MARIALYN BARNARD                                                                       TELEPHONE
REBECA C. MARTINEZ                                                                    (210) 335-2635
PATRICIA O. ALVAREZ
LUZ ELENA D. CHAPA                                                                   FACSIMILE NO.
  JUSTICES                                                                            (210) 335-2762


                                       December 9, 2013

       Susan D. Reed                                    Connie J. Kelley
       District Attorney, Bexar County                  1108 Lavaca #110-221
       Paul Elizondo Tower 1                            Austin, TX 78701
       101 W. Nueva suite 370
       San Antonio, TX 78205

       RE:     Court of Appeals Number: 04-13-00669-CR, 04-13-00670-CR, 04-13-
               00671-CR, 04-13-00672-CR, 04-13-00673-CR, 04-13-00674-CR, 04-13-
               00675-CR, 04-13-00676-CR, 04-13-00677-CR, 04-13-00678-CR, 04-13-
               00679-CR
               Trial Court Case Number:  2012CR9915, 2012CR9914, 2012CR9913,
               2012CR9907, 2012CR9908, 2012CR9909, 2012CR9910, 2012CR9911,
               2012CR9912, 2012CR9905, 2012CR9906
               Style: Matt Bernal
                      v.
                      The State of Texas

               Enclosed please find the order which the Honorable Court of Appeals has
       issued in reference to the above styled and numbered cause.

               If you should have any questions, please do not hesitate to contact me.

                                                             Very truly yours,
                                                             KEITH E. HOTTLE, CLERK


                                                            _______________________
                                                            Carmen De Leon
                                                            Deputy Clerk, Ext. 53262